DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 36, 37, and 40-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Ali (2010/0261979).
Regarding Claim 36: Al-Ali teaches a method, comprising: positioning a sensor (on element 810) to monitor a medical parameter of a patient (paragraph [0047]), connecting the sensor to a sensor interface of a first monitor ( paragraph [0045]), collecting data from the sensor and displaying it on a first visual display of the first monitor (paragraph [0047]) ; co-locating the patient, the first monitor, and a subsystem (830); coupling the first monitor to the subsystem while the sensor remains connected to the sensor interface and positioned relative to the patient (paragraph [0047]); and continuously collecting and displaying uninterrupted data from the patient during the co-locating and the coupling (paragraphs [0046]-[0047]).
Regarding Claim 37: Al-Ali teaches wherein: the subsystem comprises a monitor mount (850), the coupling detachably secures the first monitor to the monitor mount (figs. 8a-8D), and the data collected from the sensor continues to be displayed on the first visual display of the first monitor (figs. 8a-8d and paragraph [0046]).
Regarding Claim 40: Al Ali teaches wherein the first monitor is coupled to the subsystem in one of at least two alternative orientations (figs. 8a-8d and 10a-10c).
Regarding Claim 41: Al Ali teaches wherein the subsystem provides electrical power to the first monitor (paragraph [0046] – [0047]).
Regarding Claim 42: Al Ali teaches wherein the subsystem comprises additional sensors (paragraph [0047]).
Regarding Claim 43: Al Ali teaches the coupling to the subsystem expands the processing power or the network connectivity available to the first monitor (paragraphs [0045] and [0046]).
Regarding Claim 44: 44. Al-Ali teaches a non-transitory computer-readable storage medium containing instructions that (paragraphs [0068] and [0069]), when executed, cause a processor in a first monitor to: collect data from a sensor through a sensor interface (paragraphs [0045]-[0047]); determine whether a second monitor is coupled to the first monitor (paragraphs [0045]-[0047]); if so, bypass the first visual display of the first monitor and display the data on a second visual display of the second monitor (paragraphs [0045]-[0047]).
Regarding Claim 45: Al-Ali teaches  further comprising instructions to: determine whether a monitor mount is connected to the first monitor (paragraphs [0045]-[0047]); if so, utilize any power bus, network interface, or processor available through the connection to the monitor mount (paragraphs [0045]-[0047]).

Allowable Subject Matter
Claims 22-35 are allowed.
Claims 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841